The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 4/21/22 are acknowledged. Claims 1 and 3 – 5 have been amended and claims 6 – 10 cancelled. Claims 1 – 5 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the previously raised rejection of claim 1 under 35 USC 102 and necessitated a new rejection under 35 USC 103, as detailed below.
Applicant's arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 have been fully considered, but they are not persuasive, as detailed below.
Amended claim 1:
	(a)	Applicant asserts that “Yoshiwara is discloses a polymerizable composition including a crosslinkable resin containing hollow particles for use as an electric circuit substrate (Paragraph [0012] of Yoshiwara). Yoshiwara does not disclose an adhesive or a composition for use in an optical modulator, and certainly does not disclose an "adhesive layer comprises an adhesive agent and hollow fine particles which are dispersed in the adhesive agent so that the adhesive layer includes an air gap section where no adhesive agent is present" as claimed” (last para. on p. 5 of the Remarks).
	The Examiner respectfully disagrees and notes that Applicant’s assertion is squarely refuted by an even cursory inspection of the Yoshiwara reference. In particular, Yoshiwara teaches that the disclosed polymerizable resin composition comprises a silane coupling agent (a typical component of adhesives) in order to improve adhesion (“Of these, from the perspectives of dispersibility and adhesion, a silane coupling agent and a silazane are preferred, and a silane coupling agent is more preferred” at para. 0081; “if a crosslinking agent having a high decomposition temperature is used, the crosslinkable resin suitably flows during the crosslinking, which results in improved adhesion with the support medium” at para. 0141; “Since the crosslinkable resin of the present invention is excellent in fluidity and adhesion, a composite being excellent in smoothness and adhesion with the support medium can be obtained” at para. 0154; “the composite has excellent adhesion with the support medium” at para. 0155, emphasis added). Hence, the polymerizable resin composition with dispersed hollow fine particles, as taught by Yoshiwara, is an adhesive material with excellent adhesion with a support medium. 
(b)	Applicant further asserts that Kondo and Yoshiwara are not combinable and that “A person of ordinary skill in the art looking to modify the adhesive layer in the Kondo optical modulator … would not look to Yoshiwara, as it is not directed to adhesives, compositions for use in an optical modulator, or the optimization of adhesive thickness in a [sic] optical modulator” (3rd para. on p. 6). 
The Examiner respectfully disagrees and notes that Applicant’s assertions are squarely refuted by the express teachings of the Kondo and Yoshiwara references. 
Firstly, Applicant’s phase “looking to modify the adhesive layer in the Kondo optical modulator” is incorrect/misleading and, in a way, misrepresents the Kondo – Yoshiwara combination. Yoshiwara does not modify the adhesive layer in Kondo, as erroneously asserted by Applicant. Rather, Yoshiwara provides a suitable/workable adhesive choice that meets two conditions/criteria set by Kondo for a suitable adhesive. Specifically, Kondo states that “The kind of such adhesive agent is not particularly limited as far as it satisfies the aforementioned conditions. The adhesive includes an epoxy adhesive, a thermal setting type adhesive, an ultraviolet curable adhesive, and a ceramic adhesive having a thermal expansion coefficient near that of the electro-optic material such as lithium niobate and "ALON CERAMICS C" (manufactured by Toa Gosei Co., Ltd. And having a thermal expansion coefficient of 13x10-6/K). The above described adhesive glass may preferably have a low dielectric constant and a temperature range suited for the adhesion process (working temperature) of about 600oC or lower” (para. 0058, emphasis added). Thus, Kondo sets only two conditions/criteria on a suitable/workable adhesive: (a) a fairly low coefficient of thermal expansion (because lithium niobate has a fairly low coefficient of thermal expansion); and (b) a low dielectric constant. Contrary to Applicant’s suggestion of “adhesives, compositions for use in an optical modulator”, Kondo cites, as one example, a commercial adhesive that is not specifically designated “for use in an optical modulator”, even though it may be used in it, as exemplified by Kondo. 
The two conditions set by Kondo are fully met by the adhesive material of Yoshiwara, the material having a fairly low coefficient of thermal expansion (e.g., below 60x10-6/K; para. 0178) and a low dielectric constant (e.g., less than 3.5; para. 0162) (“… applications of a crosslinked body, a composite, a laminate and the like being excellent in balance between low dielectric constant and low linear expansion coefficient …” at para. 0011, emphasis added). A person of ordinary skill in the art would consider any adhesive that meets the two conditions set by Kondo, including the adhesive of Yoshiwara, as a suitable/workable adhesive material choice. The Examiner also notes that it has been held to be within the general skill of a worker in the art to select a known material (in this case, the adhesive material of Yoshiwara) on the basis of its suitability (both conditions set by Kondo are met) for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
As an aside, it is also noted that Applicant’s suggestion of “adhesives, compositions for use in an optical modulator” is without merit/support, at its face value and in view of common knowledge in the art, in that Applicant does not meet the burden of proving (e.g., by citing a specific adhesive product) that such “modulator adhesives” exist in the first place. Applicant’s assertion amounts to an untenable position that any element/component of a module/system must be designed specifically for that system. For example, only a pen specifically designed/tailored for an office desk can be used for writing at that desk. Contrary to Applicant’s untenable position, packaged optical waveguide modulators commonly used a variety of adhesives that are standard commercial products for a variety of applications, such as a strong adhesive for bonding a modulator chip to a package, an optical adhesive for attaching optical fibers to the chip, etc. None of these adhesives has been developed and used exclusively for optical modulators.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (US 2004/0264832 A1) in view of Yoshiwara et al (US 2010/0144924 A1).
Regarding claim 1, Kondo discloses (Fig. 5; para. 0026 – 0033 and 0048 – 0050) an optical modulator (“The present invention relates to optical waveguide devices and travelling-wave optical modulators utilizing the same” at para. 0001) comprising (with reference to Fig. 5): 
a substrate 4 having an electro-optic effect (“… a flat plate-shaped main body 4 made of an electro-optic material with a thickness of 30 m or smaller” at para. 0008); 
an optical waveguide 5b,5c formed on the substrate 4 (“… the optical waveguides 5b, 5c are provided on the side of the first main face 4a of the main body 4” at para. 0030); and 
a traveling-wave electrode 7A-7C formed on the substrate 4 in order to modulate a light wave propagating through the optical waveguide 5b,5c (“… electrodes 7A to 7C provided on the side of the first main face 4a of the main body 4” in the Abstract; “The present invention further provides optical modulator with traveling-wave electrode having each of the optical waveguide substrates, wherein a voltage is applied on the electrode for modulating light propagating in the optical waveguide” at para. 0013, emphasis added), 
wherein the substrate 4 has a thickness of 30 m or lower (“… a flat plate-shaped main body 4 made of an electro-optic material with a thickness of 30 m or smaller” at para. 0008), 
a reinforcing substrate 22 that holds the substrate 4 through an adhesive layer 33A,25,33B interposed between the reinforcing substrate 22 and the substrate 4 is provided (as seen in Fig. 5), and 
the adhesive layer 33A,25,33B includes an air gap section 25 (which separates layer 33 into portions 33A and 33B) where no adhesive agent is present (“… adhesives 33A and 33B” at para. 0046; “… joining layers 33A and 33B are provided between the second main face 4d of the main body 4 and joining face 22a of the supporting body 22 so that the main body 4 and supporting body 22 are joined with each other … At the same time, an air layer 25 is formed under the main face 4d in regions where the optical waveguides 5b, 5c are formed. The air layer 25 functions as a low dielectric portion” at para. 0049; also para. 0058).  
Kondo teaches that the substrate 4 should be adhered to, and separated from, the reinforcing substrate 22 by a medium that has a lower dielectric constant than that of the substrate and uses at least one of an adhesive material 33A,33B and a hollow/air volume 25 (as in Fig. 5; “… the low dielectric portion is an air layer. Further, in another embodiment, the low dielectric portion is made of an adhesive (examples of FIGS. 1 and 2). In this case, it is needed to use an adhesive having a dielectric constant lower than that of the electro-optic material” at para. 0042). Kondo sets two conditions/criteria on a suitable/workable adhesive: (a) a fairly low coefficient of thermal expansion (because lithium niobate has a fairly low coefficient of thermal expansion); and (b) a low dielectric constant (“The kind of such adhesive agent is not particularly limited as far as it satisfies the aforementioned conditions. The adhesive includes an epoxy adhesive, a thermal setting type adhesive, an ultraviolet curable adhesive, and a ceramic adhesive having a thermal expansion coefficient near that of the electro-optic material such as lithium niobate and "ALON CERAMICS C" (manufactured by Toa Gosei Co., Ltd. And having a thermal expansion coefficient of 13x10-6/K). The above described adhesive glass may preferably have a low dielectric constant and a temperature range suited for the adhesion process (working temperature) of about 600oC or lower”; para. 0058, emphasis added). While Kondo does not teach a particular adhesive choice that comprises a hollow/air volume in the form of fine hollow particles dispersed in the adhesive, such adhesive materials are well known. For example, Yoshiwara discloses (e.g., Abstract; para. 0001, 0011, 0014, 0059 – 0070, 0076, and 0089) an adhesive material/composition (polymerizable resin composition) comprising a hollow/air volume in the form of fine hollow particles (sized 50 m or less; para. 0060) that are dispersed in an adhesive agent (cyclolefin monomer; para. 0013 and 0018). Yoshiwara expressly teaches that the adhesive material/composition can be configured to have both a fairly low coefficient of thermal expansion (e.g., below 60x10-6/K; para. 0178) and a low dielectric constant (e.g., less than 3.5; para. 0162) (“… applications of a crosslinked body, a composite, a laminate and the like being excellent in balance between low dielectric constant and low linear expansion coefficient …” at para. 0011, emphasis added). Hence, the adhesive material of Yoshiwara meets both conditions set by Kondo. A person of ordinary skill in the art would consider any adhesive that meets the two conditions set by Kondo, including the adhesive of Yoshiwara which comprises an adhesive agent and hollow fine particles dispersed therein, as a suitable/workable adhesive material choice. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material (in this case, the adhesive material of Yoshiwara) on the basis of its suitability (both conditions set by Kondo are met) for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416. The motivation for such adhesive material is that it can meet both conditions set by Kondo on a suitable adhesive material and simplify the manufacturing process: a trench 22b in Fig. 5 would need to be formed/etched in the reinforcing substrate 22 so that the cross-section would like that in Fig. 2 of Kondo. Advantageously, the presence of the voids in the hollow fine particles could provide a dielectric constant lower than that of the adhesive material 3 in Fig. 2 (which does not hollow particles) for the same filler/matric material (adhesive agent).           
Regarding claim 2, Kondo teaches that a proportion of the air gap section (a total of the voids within the hollow particles) to an entirety of the adhesive layer can be 0.1% by volume to 80% by volume (“The content of the hollow particles in the polymerizable composition of the present invention is usually 0.1 to 80% by volume, preferably 0.5 to 60% by volume, more preferably 1 to 50% by volume, and especially preferably 5 to 40% by volume” at para. 0089) which at least overlaps with the recited range and, hence, a prima facie case of obviousness exists (MPEP 2144.05). 
It is also noted that (i) the range limits depend on a particular application (e.g., a desired value of the dielectric constant, constituent ingredients in the mixture, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited range limits; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Kondo – Yoshiwara combination certainly recognizes the relative proportion of the air gap section as a result-effective parameter. 
Regarding claim 3, the Kondo – Yoshiwara combination considers that the thickness of the adhesive layer (T1 in Fig. 2 of Kondo) can be within 10 m – 100 m (para. 0033 of Kondo), which overlaps with the recited range and, hence a prima facie case of obviousness exists (MPEP 2144.05).  It is also noted that (i) the range limits depend on a particular application (e.g., a dielectric constant of the adhesive layer, electrode thickness, etc); that (ii) the instant application does not provide any criticality for the exact values of the recited upper range limit; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233); and that (iv) "A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective." In re Applied Materials', Inc., 692 F.3d 1289, 1297 (Fed. Cir. 2012). It is well settled that it would have been obvious for an artisan with ordinary skill to develop workable or even optimum ranges for result-effective parameters. In re Boesch, 617 F.2d 272, 276 (CCPA 1980); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990). In this regard, the Kondo – Yoshiwara combination recognizes the thickness of the adhesive layer as a result-effective parameter. 
Regarding claim 4, the Kondo – Yoshiwara combination considers that the hollow fine particle is any one of hollow silica and hollow alumina, or a mixture of two or more of the above components (“The inorganic element constituting the inorganic hollow particles includes at least one element selected from the group consisting of Si, Al, B, Zr, Ti, Fe, Ca, Sn, Ce, P, Mo, Zn, W, Ni, Cu, Nb, and Mg” at para. 0070; “Specific examples include silica (SiO.sub.2), alumina (Al.sub.2O.sub.3) …” at para. 0071 of Yoshiwara).
 Regarding claim 5, the Kondo – Yoshiwara combination considers that a (outer) surface of the hollow fine particles can be surface-modified with a surface treatment agent, e.g., to improve the coupling/bond strength of the adhesive material (“The hollow particles may be subjected to a surface treatment by a coupling agent .... Using hollow particles which have undergone such a surface treatment can control interfacial adhesion between the hollow particles and the resin obtained by polymerization of the cycloolefin monomer. As a result, improvements in the mechanical strength … can be expected” at para. 0076, emphasis added). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896